Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2020 has been entered. 

Mis-identified claim 17 (e.g., canceled, withdrawn and then canceled) has been interpreted as canceled claim 17.  Applicant is required to correct the status of claim 17 in response to this Office Action. 

Claims 1-3, 7-8, 10, 24-29, 33-34, 36, 41, 43-44, 46-52, 56-57, 59, 61, 66-67, 69-71, 73-75, 78-80, 82-83, 85-94, 97-98 and 100 are pending. 

Claims 24, 26-29, 33-34, 36, 41, 43-44, 46-52, 56-57, 59, 61, 66-67, 69-71, 73-75, 78, 82-83, 85 and 90-93 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1-3, 7-8, 10, 25, 79-80, 86-89, 94, 97, 98 and 100, drawn to a particular antibody comprising a light chain polypeptide comprising a C-terminal amino acid extension comprising a cysteine residue, wherein the C-terminal amino acid extension does not specifically bind antigen that read on human antibody hinge region, modified human antibody hinge region, portion thereof, SEQ ID NO: 101, SEQ ID NO: 92 to 94 are being acted upon in this Office Action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional application 61/920,425, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, the provisional application 61/920,425 upon which priority is claimed fails to provide a written support for the claimed limitation of “SEQ ID NO: 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103 or a portion thereof.” in claims 1 and 80.
Therefore for the purposes of applying prior art, the effective filing date of claim 80 is December 23, 2014, the date that the present application was filed as a PCT. The effective filing date of claims 1-3, 7-8, 10, 25, 79-80, 86-89, 94, 97, 98 and 100 is deemed to be that of the provisional application 61/920,425, which is December 23, 2013.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-3, 7-8, 10, 25, 79-80, 86-89, 94, 97, 98 and 100 is in fact described in one or more of the previously-filed applications.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020  has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Claim Objection
Claim 1 is objected to under 37 CFR 1.821 through 1.825 for failure to supply a sequence identifier (SEQ ID NO: ) to all recited sequences: EPKSCDKTHTC, EPKSCDKTHTCPPC, EPKSC, ESKYGPPC, EPKCCVECPPC, ERKC, DVITMDPKDNC, ESSC, ESSCDV DHVKPKETENTKQPSKSC.  
While it appears those sequences are included in the sequence listing, a sequence identifier must accompany each sequence, each time it appears in the claim. See 37 C.F.R. 1.821 (a) and (c); M.P.E.P. 2422.01-03. 
Note, amending claim 1 to recite EPKSCDKTHTC (SEQ ID NO: 92), EPKSCDKTHTCPPC (SEQ ID NO: 93), EPKSC (SEQ ID NO: 94), ESKYGPPC (SEQ ID NO: 95), EPKCCVECPPC (SEQ ID NO: 96), ERKC (SEQ ID NO: 97), DVITMDPKDNC (SEQ ID NO: 98), ESSC (SEQ ID NO: 100), ESSCDVKLY (SEQ ID NO: 101), and DHVKPKETENTKQPSKSC (SEQ ID NO: 102) would obviate this objection. 

Rejections Withdrawn
The rejection of Claim 99 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Wu et al (US 20090155275, published June 18, 2009; PTO 892) is withdrawn as the claim has been canceled.  

The rejection of claim 99 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US 20120308584 (of record, Kim hereafter, published December 6, 2012; PTO 892) is withdrawn in light of the claim amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-3, 7, 10, 25, 80, 86-89 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (of record, WO2009088805 publication, published July 16, 2009; PTO 892) in view of US20120308584 (of record, Kim hereafter, published December 6, 2012; PTO 892), Carter (newly cited, WO2007103288 publication, published September 2007; PTO 892), Zheng (newly cited, WO99/02711 publication, published January 1999; PTO), Wu et al (of record, US 20090155275, published June 18, 2009; PTO 892), Hermans (newly cited, WO 2013128031 publication, published September 2013; PTO 892) and Knoetgen (newly cited, US20130011394, filed June 19, 2012; PTO 892).
Regarding claim 1, Liu teaches IgG antibody (p. 15) or antigen binding portion (see p. 16) having cysteine containing extensions at the C-terminus of a heavy chain of the antibody or antigen binding fragment thereof that facilitate antibody conjugation to a molecule of interest, e.g., drug, toxin, see entire document, Abstract, Summary of invention, p. 4, in particular.  The reference C-terminal cysteine containing extension has an amino acid sequence of CAAC (SEQ ID NO: 9), AACAA (SEQ ID NO: 7), GGGGSCAA (SEQ ID NO: 8), see p. 5-7.  The reference C-terminal cysteine containing extension has up to ten amino acid residues, see p. 18, line 26.
Regarding claims 2 and 10, Liu teaches the C-terminal amino acid extension comprises two amino acid spacers, e.g., AA in GGGGSCAA (SEQ ID NO: 8) that do not comprise cysteine. 
Regarding claim 3, Liu teaches the spacer AA in CAAC (SEQ ID NO: 9) is two amino acids whereas the spacer GGGGGS in GGGGGSCAA (SEQ ID NO: 8) is 6 amino acids, which are within the claimed range of from 1 to 30 amino acids.  
Regarding claim 7, Liu teaches the spacer GGGGGS comprises more than one glycine (G) and one serine (S) residue. 
Regarding claim 25, Liu teaches examples of antigen binding fragments include Fab, F(ab’)2, Fv, scFv, see p. 16, in particular.
Regarding claim 89, Liu teaches bispecific antibody, see p. 62.

However, Kim teaches antibody, e.g., Herceptin comprising a light chain (LC) polypeptide comprising a C-terminal amino acid extension e.g., GGGGGGGGGG-CVLL which comprises one cysteine residue and is 14 amino acids in length, to facilitate antibody conjugation to molecule of interest, see entire document, Summary of invention, FIG. 16 or Herceptin-LC-GlOCVIM, see Figure 13.  
Claim 87 is included as there are two light chains in an antibody and Kim teaches antibody light chain comprises cysteine containing C-terminal extension, see FIG. 16.  
Claim 88 is included as it is within the purview of one of ordinary skill in the art to have just C-terminal extension in one of the light chain as opposed to both light chains to reduce valency.  
Liu and Kim do not teach the C-terminus extension is 50 amino acids or less in length and comprises at least 4 contiguous amino acids of a human IgG1 hinge region and has the amino acid sequence of ESSCDVKLVEKSFET (SEQ ID NO: 32).
However, Carter teaches peptide with one or more cysteine residues are typically solvent accessible for conjugation and therefore more efficient for conjugation is expected, see para. [0138].
Zheng teaches fusion protein with an immunoglobulin hinge region linker which allows the linked protein to "flex" into its biologically active conformation, see entire document, title, in particular.  The immunoglobulin hinge encompasses fragments of the hinge region, see p. 9.  Examples of human IgG1, IgG2 and IgG3 hinges are shown in Table  

    PNG
    media_image1.png
    398
    669
    media_image1.png
    Greyscale

Liu, Kim, Carter, and Zheng do not teach the particular human IgG1 linker sequence EPKSCDKTHTCPPCP (SEQ ID NO: 36). 
However, Wu teaches human IgG1 hinge region comprises the amino acid sequence of EPKSCDKTHTCPPCP (SEQ ID NO: 2, see para. [0161]), or a fragment thereof, e.g., EPKSC (SEQ ID NO: 1, linking the light chain to the human IgG1 CH2-CH3.  The reference hinges are less than 50 amino acids in length (ranging from 5 to 15 amino acids).  The reference SEQ ID NO: 2 is identical to the claimed SEQ ID NO: 36 (EPKSCDKTHTCPPCP).  The reference SEQ ID NO: 1 (EPKSC) is a portion of human IgG1 hinge, which is identical to the claimed SEQ ID NO: 94 (EPKSC).  The reference hinge linker comprises at least one Cysteine residue, and at least 4 contiguous amino acids of human IgG1 hinge.  The term “or” does not require the human IgG hinge region or a portion thereof, into which one or more cysteines have been introduced by insertion or substitution.  The term “or” does not require “human T cell receptor (TCR) hinge region or a portion thereof.   The reference C-terminal amino acid extension hinge-CH2-CH3 does not specifically bind antigen. 
Regarding claim 25, Wu teaches the antigen-binding fragment is single-chain Fvs (scFv), disulfide-linked Fvs (sdFv), Fab fragments, F (ab') fragments, see para. [0100]. 

Claim 86 is included as WU or Hermans teaches the linker EPKSCDKTHTCPPCP is less than 25 amino acid in length. 
Claim 97 is included as Wu or Zhang teaches human IgG hinge region EPKSCDKTHTCPPCP is from human IgG1, see Table above.  
Knoetgen teaches various linker peptides such as GS (SEQ ID NO: 12), GGS (SEQ ID NO: 13), GGGS (SEQ ID NO: 14), GGGSGGGS (SEQ ID NO: 15), GGGSGGGSGGGS (SEQ ID NO: 16), GGGSGGGSGGGSGGGS (SEQ ID NO: 17), GGGSGGGSGGGSGGGSGGGS (SEQ ID NO: 18), GGGGS (SEQ ID NO: 19), GGGGSGGGGS (SEQ ID NO: 20), GGGGSGGGGSGGGGS (SEQ ID NO: 21), GGGGSGGGGSGGGGSGGGGS (SEQ ID NO: 22), and GGGGSGGGGSGGGGSGGGGSGGGGS (SEQ ID NO: 23), see para. [0080].  Knoetgen further teaches various antibody hinge region polypeptides comprise or is consisting of the amino acid sequence of EPKSCDKTHTCPPCP (SEQ ID NO: 24), which is identical to the claimed SEQ ID NO: 36, ERKCCVECPPCP (SEQ ID NO: 26), which is identical to the claimed SEQ ID NO: 37, ELKTPLGDTTHTCPRCP, which is identical to the claimed SEQ ID NO: 38, and ESKYGPPCPSCP (SEQ ID NO: 30), which is identical to the claimed SEQ ID NO: 40, see para. [0082]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teachings of Liu in view of Kim, Zheng, Hermans, and Knoetgen by modifying the antibody or antigen binding fragment thereof of Liu to have a C-terminal amino acid extension in the light chain as taught by Kim wherein the extension comprises one or more cysteines, and is within 50 amino acids in length and comprises human IgG1 hinge EPKSCDKTHTCPPCP as taught by Wu or Hermans with or without one or more glycine serine 
In the alternative, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teachings of Kim in view of Wu by substituting a linker comprising one or more cysteine at the C-terminus of the light chain of Kim for another, e.g., human IgG1 hinge EPKSCDKTHTCPPCP (SEQ ID NO: 2) or a fragment thereof, e.g., EPKSC (SEQ ID NO: 1 as taught by Wu to facilitate linking of antibody or antigen-binding fragment thereof comprising a light chain to any therapeutic of interest via the cysteine residue as the cysteine residues are typically solvent accessible for conjugation as taught by Carter. 
One of ordinary skill in the art would have been motivated to use the human hinge region comprising one or more cysteine as linker because Zheng teaches that immunoglobulin hinge region linker allows the linked protein to "flex" into its biologically active conformation, see entire document, title, in particular.  
One of ordinary skill in the art would have been motivated to use the human hinge region as C-terminal extension because human hinge linker is non-immunogenic when administering to a human subject.   One of ordinary skill in the art would have been motivated to use the human hinge region comprising one or more cysteine as a linker because the hinge linker is known to be flexible.  
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Applicants’ arguments filed August 31, 2020 have been fully considered but are not found persuasive.
Applicants’ position is that claim 1 has been amended to recite the sequences, i.e., SEQ ID NO: 32 to 41).  The pending claims are commensurate in scope with the unexpected results, see Table in Exhibit 1 and argument filed December 30, 2019. 
In response, the amendment to claim 1 is noted.  The improved conjugation efficiency shown in Table in the Exhibit 1 (filed December 30, 2019) having a C-terminal amino acid extension comprising Gly-Ser residues (TVLCys1, TVLCys and TVLCys) with toxin3 resulted in 47%, 88% and 65%, respectively, is not commensurate in scope with the claims VPPPPP (SEQ ID NO: 41) since the peptide has no cysteine.  
Further, evidentiary reference WO2007103288 publication (Carter) teaches peptide with one or more cysteine residues are typically solvent accessible for conjugation and therefore more efficient for conjugation is expected, see para. [0138]. 
Zheng also teaches fusion protein with an immunoglobulin hinge region linker which allows the linked protein to "flex" into its biologically active conformation, see entire document, title, in particular.  Zhang further teaches human IgG hinge region EPKSCDKTHTCPPCP is from human IgG1, which is identical to the claimed SEQ ID NO: 36, see Table above.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teachings of Liu in view of Kim, Zheng, Hermans, and Knoetgen by modifying the antibody or antigen binding fragment thereof of Liu to have a C-terminal amino acid extension in the light chain as taught by Kim wherein the extension 
One of ordinary skill in the art would have been motivated to use the human hinge region comprising one or more cysteine as linker because Zheng teaches that immunoglobulin hinge region linker allows the linked protein to "flex" into its biologically active conformation, see entire document, title, in particular.  
One of ordinary skill in the art would have been motivated to use the human hinge region as C-terminal extension because human hinge linker is non-immunogenic when administering to a human subject.  
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 194, 98 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (of record, WO2009088805 publication, published July 16, 2009; PTO 892) in view of US20120308584 (Kim hereafter, published December 6, 2012; PTO 892), Carter (WO2007103288 publication, published September 2007; PTO 892), Zheng (newly cited, WO99/02711 publication, published January 1999; PTO), Wu et Hermans (newly cited, WO 2013128031 publication, published September 2013; PTO 892) and Knoetgen (newly cited, US20130011394, filed June 19, 2012; PTO 892) as applied to claims 1-3, 7, 10, 25, 80, 86-89 and 97 mentioned above and further in view of Backstrom et al (Immunity 5: 437-447, 2002; PTO 892). 
The combine teachings of Liu, Kim, Carter, Zheng, Wu, Hermans and Knoetgen have been discussed supra.
The references above do not teach the C-terminal amino acid extension is an amino acid sequence of human TCR hinge region or a portion thereof as per claim 94, wherein the human TCR hinge region is a human TCR alpha, delta, or gamma hinge as per claim 98 and 100. 
However, Backstrom teaches various TCR alpha beta constant regions are composed of cytosolic (Cyto), the transmembrane (TM), the connecting peptide (CP) and the Ig-like domains, see p. 2964, left col. The TCR alpha connecting peptide (CP or a-CP or AKA TCR hinge region) comprises the amino acid sequence CQDIFETNATYPSSDVPCDATLTEKSFETDMNLIFQN, that link the extracellular Ig-like domains to the transmembrane region to anchor the TCR on the surface of a cell, Figure 1, in particular.
Backstrom teaches human TCR alpha or delta fragment thereof, see sequence below: FETDXNLN.  

    PNG
    media_image2.png
    285
    403
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Liu, Kim, Zheng, Wu, Hermans, Knoetgen and Backstrom by substituting a known IgG hinge sequence comprising cysteine residue in the C-terminal amino acid extension of the antibody light chain or antigen-binding fragment thereof for any of connecting peptide from human TCR alpha or delta comprising cysteine residues as taught by Backstrom, thereby arriving the claimed antibody or antigen-binding fragment thereof comprising a light chain C-terminal amino acid extension from TCR hinge comprising at least one cysteine. 
In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
The Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.

F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, simple substitution of a known element, i.e., IgG hinge (linker or connecting peptide comprising cysteine residues) for another, i.e., human TCR alpha connecting peptide comprising cysteine residue would have yield predictable results, i.e., facilitate attachment of therapeutic to the C-terminus of the antibody light chain via the cysteine residue the same way.
In addition, one would have been motivated to combine the elements of the prior art because connecting peptide from human TCR is expected to be non-immunogenic when administering the antibody to a human subject.
In view of the forgoing, the invention, as a whole, would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.

Conclusion
SEQ ID NO: 32-35, 98, 99 and 101 are free of prior art. 

No claim is allowed.  

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  
WO2007085814 publication teaches hinge VPPP (SEQ ID NO: 116), which is identical to the claimed SEQ ID NO: 41. 
WO2013124451 publication teaches hinge peptide EPKSCDKTHTCPPC (SEQ ID NO: 96), which is identical to the claimed SEQ ID NO: 92.
WO2009018386 publication teaches hinge peptide of SEQ ID NO: 1, which is identical to the claimed SEQ ID NO: 93.

US Pat No. 9,329,867 teaches ERKCCVECPPC (SEQ ID NO: 17), which is identical to the claimed SEQ ID NO: 96.
US Pat No. 8,846,042 teaches hinge peptide of SEQ ID NO: 110, which is identical to the claimed SEQ ID NO: 97. 
US Pat No. 10,706,955 teaches peptide of SEQ ID NO: 2855226, which is identical to the claimed SEQ ID NO: 100. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.